DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. The species of Figures 1A-1C.
II. The species of Figures 2A.
III. The species of Figures 2B.
IV. The species of Figures 2C.
V. The species of Figures 3A-3C.
VI. The species described in Paragraphs 0046 and 0047 of the patent application publication of the instant application.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species:
I. In Species I, the filling material 120 is a powder or granule, the cushioning material 140 is provided on top of the filling material 120 after the molded object 50 and the filling material 120 are accommodated in the storage container 100, and no bag nor exterior member is used.
II. In Species II, the filling material 120 is a powder or granule, the cushioning material 140 surrounds the filling material 120 and molded object 50 from all directions, and no bag nor exterior member is used.
III. In Species III, the filling material 120 is a powder or granule, the cushioning material 140 surrounds the filling material 120 and molded object 50 from all directions, and a bag 200 accommodates the molded object 50 and the filling material 120.
IV. In Species IV, the filling material 120 is a powder or granule, the cushioning material 140 is provided on top of the filling material 120 after the molded object 50 and the filling material 120 are accommodated in the storage container 100, an exterior member 300 covers the outside of the storage container 100, and a second cushioning material 320 is filled between the storage container 100 and the exterior member 300.
V. In Species V, the filling material 160 transitions from a liquid state to a solid state and no cushioning material is used.
both a powder/granular filling material and a liquid.
In addition, these species are not obvious variants of each other based on the current record.
This application further contains claims directed to the following additional patentably distinct species:
VII. The species in which the filling material is a silica gel particle.
VIII. The species in which the filling material is a starch.
IX. The species in which the filling material is a hollow resin.
X. The species in which the filling material is vermiculite.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species:
VII. In Species VII, the filling material is a silica gel particle.
VIII. In Species VIII, the filling material is a starch.
IX. In Species IX, the filling material is a hollow resin.
X. In Species X, the filling material is vermiculite.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731